Order entered December [0 ,2012




                                              In The
                                      Court of A4 peals
                            ’ifll     istria of txas at Dallas

                                      NO. 05-12-00671-CR

                          DEMARKO DEON COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. Fll-27720-H

                                            ORDER
       The Court REINSTATES the appeal.

       On November 9, 2012, we denied court reporter Crystal Jones’s second request for an

extension of time to file the reporter’s record and ordered the trial court to make findings

regarding the record. On December 6, 2012, we received the reporter’s record. Therefore, in the

interest of expediting the appeal, we VACATE the November 9, 2012 order to the extent it

requires findings.

       Appellant’s brief is due within thirty days of the date of this order.




                                                       DAVID L. B
                                                       JUSTICE